Case: 21-30689        Document: 00516325475        Page: 1    Date Filed: 05/19/2022




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            May 19, 2022
                                    No. 21-30689
                                                                           Lyle W. Cayce
                                                                                Clerk
   Ora L. Hart,

                                                             Plaintiff—Appellant,

                                        versus

   Lowe’s Home Centers, L.L.C.,

                                                             Defendant—Appellee.


                     Appeal from the United States District Court
                        for the Western District of Louisiana
                               USDC No. 5:21-CV-408


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Ora Hart sued Lowe’s Home Centers after being injured when she
   tripped and fell. The district court entered summary judgment for Lowe’s.
   We AFFIRM, though for slightly different reasons than those given by the
   district court.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30689      Document: 00516325475          Page: 2   Date Filed: 05/19/2022




                                    No. 21-30689


                                         I
          Hart was shopping at a Lowe’s store in Shreveport. She alleges, and
   security camera footage confirms, that she was walking down an aisle next to
   the store’s row of checkout counters when she tripped over a piece of lumber
   that was protruding from another customer’s shopping cart and extending
   into the aisle. Footage from another angle shows that the other customer was
   standing in line at the register when the accident occurred. Hart suffered a
   fractured kneecap.
          Hart sued Lowe’s in Louisiana state court. Lowe’s removed the action
   to federal district court. After both sides had conducted discovery, the
   district court granted Lowe’s motion for summary judgment. The district
   court reasoned that although Louisiana law requires a merchant to make
   “reasonable effort[s] to keep the premises free of . . . hazardous conditions,”
   Lowe’s did not “owe[] a duty to Hart to keep her from tripping over a piece
   of lumber protruding from the bottom of an unknown customer’s shopping
   cart” because “Lowe’s did not have control of the customer’s cart, did not
   load the piece of lumber, and had no part in causing Hart to fall.” Hart v.
   Lowe’s Home Centers LLC, No. 5:21-CV-00408, 2021 WL 4694729, at *3–4
   (W.D. La. Oct. 7, 2021).
                                         II
          “We review a grant of summary judgment de novo, applying the same
   standard as the district court.” Fennell v. Marion Indep. Sch. Dist., 804 F.3d
   398, 407 (5th Cir. 2015). Summary judgment is proper if “there is no genuine
   dispute as to any material fact and the movant is entitled to judgment as a
   matter of law.” FED. R. CIV. P. 56(a). “We may affirm a summary
   judgment on any ground supported by the record, even if it is different from
   that relied on by the district court.” Holtzclaw v. DSC Commc’ns Corp., 255




                                         2
Case: 21-30689       Document: 00516325475           Page: 3     Date Filed: 05/19/2022




                                      No. 21-30689


   F.3d 254, 258 (5th Cir. 2001). We apply Louisiana law, which the parties
   agree supplies the substantive rule of decision in this diversity case.
                                           III
          Hart first argues the district court erred by failing to properly apply
   Louisiana negligence principles. She further contends that her claim against
   Lowe’s is not governed by the provision of the Louisiana Merchant Liability
   Act (LMLA) that deals specifically with “negligence claim[s] brought
   against . . . merchant[s] . . . for damages as a result of an injury . . . sustained
   because of a fall due to a condition . . . on a merchant’s premises.” La.
   Stat. § 9:2800.6(B).
          We disagree. To be sure, “the law of merchant liability found in
   [Section] 9:2800.6 is not the exclusive remedy of a plaintiff who is injured in
   an accident on a merchant’s premises”; when “the accident is allegedly the
   result of a specific act on the part of [the defendant],” ordinary “principles
   of negligence are applicable.” Crooks v. Nat’l Union Fire Ins. Co., 620 So. 2d
   421, 424 (La. Ct. App. 3d Cir. 1993). But when a claim against a merchant is
   “solely the result of a condition found on [its] premises,” such as a plaintiff’s
   “trip and fall . . . caused by spilled liquid or an item such as a box temporarily
   present in an aisle,” “[Section] 9:2800.6 applies to th[e] case[] and provides
   instruction as to the burden of proof.” Id.; accord Toney v. U.S. Dep’t of Army,
   207 F. App’x 465, 467 (5th Cir. 2006); Littleton v. Wal-Mart Stores, Inc., 747
   So. 2d 701, 703 (La. Ct. App. 3d Cir. 1999); Riolo v. Nat’l Tea Co., 726 So. 2d
   515, 518 (La. Ct. App. 5th Cir. 1999) (fall caused by tripping over empty
   grocery bag near store entrance governed by § 9:2800.6).
          Here, Hart’s injuries did not result from “a specific act on the part”
   of Lowe’s, but rather from a “trip and fall . . . caused by . . . an item . . .
   temporarily present in an aisle” due to another customer’s actions. Hart’s
   negligence claim thus falls squarely within the ambit of La. Stat.




                                            3
Case: 21-30689      Document: 00516325475           Page: 4    Date Filed: 05/19/2022




                                     No. 21-30689


   § 9:2800.6. She accordingly “ha[s] the burden of proving, in addition to all
   other elements of [a negligence claim],” each of the following:
                 (1) The condition [that caused her injury] presented an
          unreasonable risk of harm to the claimant and that risk of harm
          was reasonably foreseeable.
                 (2) The merchant either created or had actual or
          constructive notice of the condition . . . , prior to the
          occurrence.
                 (3) The merchant failed to exercise reasonable care.
   La. Stat. § 9:2800.6(B). “‘Constructive notice,’” the statute further
   specifies, “means . . . that the condition existed for such a period of time that
   it would have been discovered if the merchant had exercised reasonable care.
   The presence of an employee of the merchant in the vicinity” of a condition
   “does not, alone, constitute constructive notice.” Id. § 9:2800.6(C)(1).
   Section 9:2800.6(B) “requires the claimant to prove each of its three
   subsections” and does not allow for “shifting . . . the burden” to the
   defendant. White v. Wal-Mart Stores, Inc., 699 So. 2d 1081, 1085 (La. 1997).
          The most straightforward basis for deciding this appeal is that Hart
   has failed to make the showing required by Section 9:2800.6(B)(2): that
   Lowe’s “either created or had actual or constructive notice of the condition”
   that caused her injuries. Hart does not argue that Lowe’s or its agents had
   actual knowledge of the lumber extending into the aisle where she was
   walking. Nor does Hart identify any evidence that the lumber was in that
   position long enough to put Lowe’s on constructive notice of the condition.
   “Though the time period need not be specific in minutes or hours,
   constructive notice requires that . . . the condition [have] existed for some
   time period prior to the fall.” White, 699 So. 2d at 1084–85. Here, given that
   the customer on whose cart the lumber sat was waiting in the checkout line




                                          4
Case: 21-30689         Document: 00516325475               Page: 5       Date Filed: 05/19/2022




                                           No. 21-30689


   when Hart fell, the risky condition—that is, the lumber extending into the
   aisle—very well may have only existed for a few minutes. Because Hart has
   “simply show[n] that the condition existed without [making] an additional
   showing that the condition existed for some time before [her] fall,” she “has
   not carried the burden of proving constructive notice.” Id. at 1084. 1
           Hart, attempting to pivot from the notice issue, argues that “[b]ecause
   Lowe’s essentially created the condition, . . . she need not prove actual or
   constructive notice.” “In providing this particular cart to another customer
   and permitting the use of the cart to load with lumber for purchase without
   assistance of any kind,” Hart explains, “it was foreseeable that patrons . . .
   could trip and fall over lumber when navigating the aisles and passageways.”
   But merely offering merchandise for sale that customers could conceivably
   use to create a tripping hazard does not amount to “creat[ion]” of a
   dangerous condition within the meaning of La. Stat. § 9:2800.6(B)(2).
   Louisiana courts have uniformly rejected the contention that “a merchant’s
   failure to exercise reasonable care is the equivalent of a merchant creating a



           1
              Hart attempts to obfuscate her failure to make this showing, asserting in her brief
   that she “cannot demonstrate how long the cart was left in the aisle” only because of
   “Lowe’s spoliation and failure to preserve the entire [surveillance] video pursuant to its
   own policy.” This glancing allusion to spoliation without supporting authority or analysis
   is insufficient to preserve the issue for appellate review, see JTB Tools & Oilfield Servs.,
   L.L.C. v. United States, 831 F.3d 597, 601 (5th Cir. 2016); and, at any rate, the allegation of
   spoliation is baseless. The company policy to which Hart alludes instructs Lowe’s
   employees, when a patron is injured, to “[s]ecure the store video surveillance tap of the
   involved party entering the store, navigating the store, exiting the store, as well as the
   incident itself, if captured.” Hart accuses Lowe’s of violating the policy by failing to
   preserve footage of her entering, navigating, or exiting the store on the day of her accident.
   But even if that is true, footage of Hart entering, navigating, or exiting the store would not
   reveal how long the lumber on which she tripped was in protruding into the aisle before her
   fall. And although the footage of Hart’s fall itself began only several seconds before the
   accident, Lowe’s’ policy did not require preservation of earlier footage from the same
   angle—only preservation of footage of “the incident itself, if captured.”




                                                 5
Case: 21-30689      Document: 00516325475             Page: 6   Date Filed: 05/19/2022




                                       No. 21-30689


   dangerous condition,” reasoning that “[s]uch an interpretation would nullify
   Section B(3) of the statute.” Ross v. Schwegmann Giant Super Markets, Inc.,
   734 So. 2d 910, 913 (La. Ct. App. 1st Cir. 1999). For example, in the case just
   quoted, the plaintiff (who was injured when she slipped on a sample of crab
   salad that a customer had dropped on a supermarket floor) argued that, “due
   to the foreseeability and likelihood that the customers would drop portions
   of the crab salad sample on the floor,” the supermarket “created a situation
   which led to [her] fall.” Id. The court disagreed and held that a merchant has
   not “creat[ed]” a condition for Section-9:2800.6(B)(2) purposes unless
   there is “proof that the merchant is directly responsible for the spill or other
   hazardous condition.” Id. (emphasis added); accord Matlock v. Brookshire
   Grocery Co., 285 So. 3d 76, 82 (La. Ct. App. 2d Cir. 2019); Gray v. Wal-Mart
   Louisiana, L.L.C., 484 F. App’x 963, 966 (5th Cir. 2012); Ferrant v. Lowe’s
   Home Centers, Inc., 494 F. App’x 458, 462 (5th Cir. 2012); Mohammad v. P.F.
   Chang’s China Bistro, 548 F. App’x 236, 238 (5th Cir. 2013). Thus, because
   Hart has produced no evidence that Lowe’s was directly responsible for
   creating the condition that caused her injuries, her claim cannot proceed.
                                   *        *         *
          For the reasons stated above, we AFFIRM summary judgment for
   Lowe’s.




                                            6